Citation Nr: 1503635	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-43 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to type 2 diabetes mellitus and erectile dysfunction.  

2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to February 1970.  These matters are before the Board of Veterans Appeals (Board) on appeal from a July 2009 rating decision by the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Indianapolis, Indiana RO.  In October 2013, a videoconference hearing was held before the undersigned, a transcript of the hearing is associated with the record.  In March 2014 the Board remanded the case for additional development.  [An interim (August 2014) rating decision granted the Veteran service connection for erectile dysfunction (an issue also the subject of the Board's remand), rated 0 percent rating, effective February 24, 2008.  Accordingly, that issue is no longer before the Board.]  

[The Veteran had filed a claim seeking service connection for the specific psychiatric disability entity of depression.  Because the record shows other psychiatric diagnoses, and in light of the U. S. Court of Appeals for Veterans Claims holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as stated on the preceding page (to reflect that scope of the claim encompasses any psychiatric disability shown by the record, however diagnosed.]


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

On April 2014 VA psychiatric examination, the Veteran reported that he filed a claim for Social Security Administration (SSA) disability benefits.  The record does not reflect that records pertaining to the SSA claim have been sought for the record by VA.  Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record from SSA copies of their determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim).  The AOJ should review the records and arrange for all further development suggested by the information therein.  

2.  Thereafter, the AOJ should review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

